ORDER
PER CURIAM:
Lafayette L. Brown appeals from the denial of his Rule 24.035 motion without an evi-dentiary hearing. Mr. Brown contends that his guilty plea was entered unknowingly, un-intelligently and involuntarily because counsel was ineffective in failing to investigate whether the state had sufficient information to support a conviction prior to entry of the plea.
*152We have reviewed the briefs of the parties and the record on appeal and find no error. Because a published opinion would have no precedential value, we affirm by this summary order under Rule 84.16(b) but have furnished the parties with a memorandum opinion, for their information only, setting forth our reasoning.
Affirmed. Rule 84.16(b).